           Case 1:19-cv-03820-PGG Document 28 Filed 07/29/19 Page 1 of 1
COWAN     r                                                        Cowan, Liebowitz & Latman, P.C.
                                                                   114 West 47th Street
LIEBOWITZ                                                          New York, NY 10036-1525

LATI~ZAN                                                          (212)790-9200 Tel
                                                                  (212)575-0671 Fax
                                                                   www.cll,com

                                                                   Kieran G. Doyle
                                                                  (212)790-9261
                                                                   kgd@cll.com

                                          July 29, 2019


VIA ECF

The Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:      Duracell U.S. Operations, Inc. v. My Imports USA LLC,et al.
                Case No. 19-cv-3820(PGG)

Dear Judge Gardephe:

       This firm represents My Imports USA LLC,and Mansur Magsudi. This letter is written
pursuant to Rule 1(D) of Your Honor's Individual Practice Rules, to request an extension of the
deadline for the Defendant to answer, move or otherwise respond to the Complaint from July 31,
2019 through to and including August 30, 2019. The parties have been in contact, and on July
26, 2019, the Plaintiff confirmed its consent to a further extension of time for Defendants to
respond in accordance with this request.

       This is the Defendants' third request for an extension ofthis deadline. The parties have
been actively engaged in settlement discussions and continue to make progress.

        Thank you for your consideration of this request.




30762/001/3040808.1
